DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-3, 5-11, 13-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9106804, Roberts et al. (hereinafter Roberts).

2. 	Regarding Claim 1, Roberts discloses A system for synchronizing video clips with audio data (Fig 3; Abstract, a media synchronization system), the system comprising:
 	a plurality of video capture devices configured to generate audio and video data of a scene (Figs 1, 2, 3, 6, 7; Col 2 lines 10-11, capturing short media or multimedia clips (photo, video, audio, text)) and to generate timecode data for the video data respectively (Col. 2 Line 25, recording at different times. Col. 4 lines, 16-18. User ID Timestamp Camera settings);
 	a data store (Fig 3: 322 media database) configured to store the audio and video data generated by each respective capture device (Col. 7 Lines 16-30, Movie editing tools and features include one or more of the following: Simple cuts; Multitrack audio mixing; Audio fade in and out; Video fade in and out; Audio crossfading; Video dissolving; Wipes and masking; Picture-in-picture; Ducking (automatically lowering other audio during a voice-over or for crowd noise); Titles and text overlays)  and metadata that includes the generated timecode data (fig. 3: 326 metadata revision) and camera identification data (Col. 3 Line 65-Col. 4 line 3, a cellular telephone 310.1, a camera 310.2, a video camcorder 310.3, and/or a personal computer (PC) 310.4. Each user who submits content may be assigned an identity (ID). Users may upload their movie clips to a ID assignment server 312, attaching metadata to the clips as they upload them);
 	an audio analyzer configured to analyze the audio data to determine a group of overlapping video clips in the video data based on a common characteristic point for the audio data associated with the group of overlapping video clips (Col. 5 Lines 9-12, the media analysis module 304 of the media synchronization system 300 may be used to discover how each clip relates to one or more other clips in a collection of clips. Col. 5 Lines 18-19, The primary fingerprints may be computed from the audio track), and further configured to generate offset information for each video clip in the group that represents respective time durations that each video clip in the group of overlapping video clips is time (Col. 6 Lines 12-22, Such techniques may include analysis of clip metadata, or looking for matches on or proximity in, for example: Event name and date; Event location; Clip timestamp; Clip filename; Submitter user ID; Camera footprint; Chord progression or melody; or Image similarity);
 	a metadata analyzer (Col.  6 lines 12-13, analysis of clip metadata) configured to correct the group of the overlapping video clips based on the generated timecode data (Col. 7 line 31, video overlays. Col. 11 line 11, a fingerprint matching service to detect clip overlap) and the camera identification data for the respective video capture devices;
 	a sequence generator configured to generate a plurality of video sequences with synchronized audio for the group of the overlapping video clips (Col. 12 lines 35-37, system 300 may be configured to drop a sequence of video-only clips in the middle of a long audio/video clip), wherein the plurality of video sequences are generated as a video editing file configured for editing by a video software editing application (Col. 14 lines 20-23, software-configured elements, such as processing elements including digital signal processors (DSPs), and/or other hardware element. Col. 8 Lines 66-67, common videos may be edited. Col. 7 Lines 48-52, a basic video editor, there may be essentially no limit to the number of features that may be made available in a user interface (e.g., a web-based user interface). Any available video editing technique or special effect may be integrated into the system 300.).

3. 	Regarding Claim 2, Roberts discloses The system according to claim 1, wherein the camera identification data comprises a reel name and serial information for each respective video capture device (Col. 4 Lines 5-8, Event Metadata: Name (e.g., U2 concert) Subject (e.g., Bono) Location (e.g., Superdome, New Orleans) Date (e.g., 12/31/08) Specific seat number).

 	Regarding Claim 3, Roberts discloses The system according to claim 1, wherein the audio analyzer is further configured to determine the group of overlapping video clips by comparing audio signals associated with the plurality of video capture devices to identify the common characteristic point (Col. 2 lines 31-34, technologies such as audio fingerprinting and data mining are used to automatically detect, group, and align clips from the same event).

5. 	Regarding Claim 5, Roberts discloses The system according to claim 1, wherein the group of overlapping video clips in the video data is a subset of the video data based on the time offset being within a predefined time duration of the characteristic point (Col. 6 lines, 34-39, lips associated with the same submitter user ID and/or camera footprint may be grouped together. The temporal offset of one clip from that camera for a given event (relative to other clips or a reference time base) may then be applied to all clips in the group. This temporal offset may also be applied to still images from that camera. Col. 12, lines, 25-28, a clip where the video and audio are out of synchronization, an offset value may be associated with the clip to make the clip work better in assembled presentations).

6. 	Regarding Claim 6, Roberts discloses A system for synchronizing video clips with audio data (Fig 3; Abstract, a media synchronization system), the system comprising:
 	at least one video capture device configured to capture video data of a scene (Figs 1, 2, 3; Col 2 lines 10-11, capturing short media or multimedia clips (photo, video, audio, text)) and to generate timecode data for the video data (Col. 2 Line 25, recording at different times. Col. 4 lines, 16-18. User ID Timestamp Camera settings);
 	a data store (Fig 3: 322 media database) configured to store the video data captured generated by the at least one video each respective capture device (Col. 7 Lines 16-30, Movie editing tools and features include one or more of the following: Simple cuts; Multitrack audio mixing; Audio fade in and out; Video fade in and out; Audio crossfading; Video dissolving; Wipes and masking; Picture-in-picture; Ducking (automatically lowering other audio during a voice-over or for crowd noise); Titles and text overlays), audio for the video data, and metadata that includes the generated timecode data (fig. 3: 326 metadata revision; Fig. 7);
 	an audio analyzer configured to analyze the audio data to determine a group of overlapping video clips in the video data based on a characteristic point for the audio data associated with the group of overlapping video clips (Fig. 4; Col. 12 lines, 13-14, alignment of audio and/or text data may be based upon video fingerprinting), and further configured to generate offset information for each video clip in the group that represents respective time durations that each video clip in the group of overlapping video clips is time offset from the characteristic point (Col. 6 Lines 12-22, Such techniques may include analysis of clip metadata, or looking for matches on or proximity in, for example: Event name and date; Event location; Clip timestamp; Clip filename; Submitter user ID; Camera footprint; Chord progression or melody; or Image similarity);
 	a metadata analyzer (Col. 6 lines 12-13, analysis of clip metadata) configured to correct the group of the overlapping video clips based on the generated timecode data of the video data and the generated offset information for each video clip (Fig. 7; Col. 7 line 31, video overlays. Col. 11 line 11, a fingerprint matching service to detect clip overlap); and
 	a sequence generator configured to generate a plurality of video sequences with synchronized audio for the group of the overlapping video clips (Col. 12 lines 33-36, to create a more appealing transition between scenes. Alternatively, some example embodiments of the system 300 may be configured to drop a sequence of video-only clips in the middle of a long audio/video clip).

7. 	Regarding Claim 7, Roberts discloses The system according to claim 6, wherein the plurality of video sequences are generated as part of a video editing file configured for editing by a video software (Fig. 4: editing timeline; Col. 7 Lines 16-30, Movie editing tools and features include one or more of the following: Simple cuts; Multitrack audio mixing; Audio fade in and out; Video fade in and out; Audio crossfading; Video dissolving; Wipes and masking; Picture-in-picture; Ducking (automatically lowering other audio during a voice-over or for crowd noise)).

8. 	Regarding Claim 8, Roberts discloses The system according to claim 6, wherein the data store is configured to store camera identification data for the at least one video capture device (Fig. 3; Col. 4 lines, 40-44, a media ID may be assigned and the media may be stored in a database along with its metadata. At a later time, for example, users may review, add, and change the non-technical metadata associated with each clip).

9. 	Regarding Claim 9, Roberts discloses The system according to claim 7, wherein the metadata analyzer is configured to correct the group of the overlapping video clips based on the camera identification data for the at least one video capture device (Fig. 7; Col. 7 line 31, video overlays. Col. 11 line 11, a fingerprint matching service to detect clip overlap).

10. 	Regarding Claim 10, Roberts discloses The system according to claim 9, wherein the camera identification data comprises a reel name and serial information for the at least one video capture device (Col. 4 Lines 5-8, Event Metadata: Name (e.g., U2 concert) Subject (e.g., Bono) Location (e.g., Superdome, New Orleans) Date (e.g., 12/31/08) Specific seat number).

11. 	Regarding Claim 11, Roberts discloses The system according to claim 6, wherein the audio analyzer is further configured to determine the group of overlapping video clips by comparing audio signals associated with the at least one video capture device to identify the characteristic point that is (Col. 2 lines 31-34, technologies such as audio fingerprinting and data mining are used to automatically detect, group, and align clips from the same event).

12. 	Regarding Claim 13, Roberts discloses The system according to claim 6, wherein the group of overlapping video clips in the video data is a subset of the video data based on the time offset being within a predefined time duration of the characteristic point (Col. 6 lines, 34-39, lips associated with the same submitter user ID and/or camera footprint may be grouped together. The temporal offset of one clip from that camera for a given event (relative to other clips or a reference time base) may then be applied to all clips in the group. This temporal offset may also be applied to still images from that camera. Col. 12, lines, 25-28, a clip where the video and audio are out of synchronization, an offset value may be associated with the clip to make the clip work better in assembled presentations) .

13. 	Regarding Claim 14, Roberts discloses A system for synchronizing video clips with audio data (Fig 3; Abstract, a media synchronization system), the system comprising:
 	a video capture device configured to capture video data of a scene (Figs 1, 2, 3, 6, 7; Col 2 lines 10-11, capturing short media or multimedia clips (photo, video, audio, text)) and to generate timecode data for the video data (Col. 2 Line 25, recording at different times. Col. 4 lines, 16-18. User ID Timestamp Camera settings);
 	an audio analyzer configured to analyze audio data associated with the video data to determine a group of overlapping video clips in the video data based on a characteristic point for the audio data associated with the group of overlapping video clips (Col. 5 Lines 9-12, the media analysis module 304 of the media synchronization system 300 may be used to discover how each clip relates to one or more other clips in a collection of clips. Col. 5 Lines 18-19, The primary fingerprints may be computed from the audio track), and further configured to generate offset information for each video clip in the (Col. 6, lines 35-39, The temporal offset of one clip from that camera for a given event (relative to other clips or a reference time base) may then be applied to all clips in the group. This temporal offset may also be applied to still images from that camera);
 	a metadata analyzer (Col.  6 lines 12-13, analysis of clip metadata) configured to correct the group of the overlapping video clips based on the generated timecode data of the video data and the generated offset information for each video clip (Fig. 7; Col. 7 line 31, video overlays. Col. 11 line 11, a fingerprint matching service to detect clip overlap); and
 	a sequence generator configured to generate a plurality of video sequences with synchronized audio from the audio data for the group of the overlapping video clips (Col. 12 lines 33-36, to create a more appealing transition between scenes. Alternatively, some example embodiments of the system 300 may be configured to drop a sequence of video-only clips in the middle of a long audio/video clip), wherein the plurality of video sequences are generated as part of a video editing file configured for editing by a video software editing application (Fig. 7; Col. 14 lines 20-23, software-configured elements, such as processing elements including digital signal processors (DSPs), and/or other hardware element. Col. 8 Lines 66-67, common videos may be edited. Col. 7 Lines 48-52, a basic video editor, there may be essentially no limit to the number of features that may be made available in a user interface (e.g., a web-based user interface). Any available video editing technique or special effect may be integrated into the system 300).

14. 	Regarding Claim 15, Roberts discloses The system according to claim 14, further comprising a data store (Fig 3: 322 media database) configured to store the video data generated by the video capture device (Fig. 3; Col. 7 lines 1-8, the media database 322 contains selected clips are part of any group of clips, the clip browsing and grouping sub-module 324 may include the other clips in the group in providing the user with a working set of clips that the user may then assemble into a complete movie), the audio data for the video data, and metadata that includes the generated timecode data (Col. 4 lines, 15-18, Technical Metadata: User ID Timestamp Camera settings)

15. 	Regarding Claim 16, Roberts discloses The system according to claim 14, wherein the generated offset information for each video clip in the group represents respective time durations that each video clip in the group of overlapping video clips is time offset from the characteristic point (Col. 6 lines, 34-39, lips associated with the same submitter user ID and/or camera footprint may be grouped together. The temporal offset of one clip from that camera for a given event (relative to other clips or a reference time base) may then be applied to all clips in the group. This temporal offset may also be applied to still images from that camera. Col. 12, lines, 25-28, a clip where the video and audio are out of synchronization, an offset value may be associated with the clip to make the clip work better in assembled presentations).

16. 	Regarding Claim 17, Roberts discloses The system according to claim 16, wherein the data store is configured to store camera identification data for the video capture device (Col. 4 lines, 15-18, Technical Metadata: User ID Timestamp Camera settings), and the metadata analyzer is configured to correct the group of the overlapping video clips based on the camera identification data for the video capture device (Fig. 7; Col. 7 line 31, video overlays. Col. 11 line 11, a fingerprint matching service to detect clip overlap).

17. 	Regarding Claim 18, Roberts discloses The system according to claim 17, wherein the camera identification data comprises a reel name and serial information for the video capture device (Col. 4 Lines 5-8, Event Metadata: Name (e.g., U2 concert) Subject (e.g., Bono) Location (e.g., Superdome, New Orleans) Date (e.g., 12/31/08) Specific seat number).

18. 	Regarding Claim 19, Roberts discloses The system according to claim 14, wherein the audio analyzer is further configured to determine the group of overlapping video clips by comparing audio signals associated with the video capture device to identify the characteristic point that is common to the respective video data (Col. 2 lines 31-34, technologies such as audio fingerprinting and data mining are used to automatically detect, group, and align clips from the same event).

19. 	Regarding Claim 21, Roberts discloses The system according to claim 15, wherein the group of overlapping video clips in the video data is a subset of the video data based on the time offset being within a predefined time duration of the characteristic point (Fig. 4; Col. 6 lines, 34-39, lips associated with the same submitter user ID and/or camera footprint may be grouped together. The temporal offset of one clip from that camera for a given event (relative to other clips or a reference time base) may then be applied to all clips in the group. This temporal offset may also be applied to still images from that camera. Col. 12, lines, 25-28, a clip where the video and audio are out of synchronization, an offset value may be associated with the clip to make the clip work better in assembled presentation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9106804, Roberts et al. (hereinafter Roberts) in view of U.S. Patent 10,158,907, Wang et al. (hereinafter Wang).

21. 	Regarding Claim 4, Roberts discloses The system according to claim 3, 
 	However, Roberts does not explicitly disclose wherein the audio analyzer is further configured compare the audio signals based on a frequency spectrum analysis or volume comparison of the respective audio data captured by the plurality of video capture devices.
 	Wang teaches wherein the audio analyzer is further configured compare the audio signals based on a frequency spectrum analysis or volume comparison of the respective audio data captured by the plurality of video capture devices (Col. 14 lines 5-15, a relative value may be determined from frequency values of matching fingerprints from the segment and the indexed media recording. For instance, a frequency value of an anchor point of a pair of spectrogram peaks of the segment is determined and compared to a frequency value of an anchor point of a pair of spectrogram peaks of the media recording. A ratio of these two frequency values can be determined and a histogram can be generated comprising such ratios (e.g. extracted from matching pairs of fingerprints)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify synchronization system as taught in Roberts to analyze audio tracks based on frequency value as taught in Wang to synchronize multiple video recordings and play back the multiple videos simultaneously on a single timeline, to refine the analysis of an event of interest such as in a law enforcement action (Wang, Col. 1, 33-36).

22. 	Regarding Claim 12, Roberts discloses The system according to claim 11, 
However, Roberts does not explicitly disclose wherein the audio analyzer is further configured compare the audio signals based on a frequency spectrum analysis or volume comparison of the respective audio data captured by the at least one video capture device.
 	Wang teaches wherein the audio analyzer is further configured compare the audio signals based on a frequency spectrum analysis or volume comparison of the respective audio data captured by the at least one video capture device (Col. 14 lines 5-15, a relative value may be determined from frequency values of matching fingerprints from the segment and the indexed media recording. For instance, a frequency value of an anchor point of a pair of spectrogram peaks of the segment is determined and compared to a frequency value of an anchor point of a pair of spectrogram peaks of the media recording. A ratio of these two frequency values can be determined and a histogram can be generated comprising such ratios (e.g. extracted from matching pairs of fingerprints)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify synchronization system as taught in Roberts to analyze audio tracks based on frequency value as taught in Wang to synchronize multiple video recordings and play back the multiple videos simultaneously on a single timeline, to refine the analysis of an event of interest such as in a law enforcement action (Wang, Col. 1, 33-36).

23. 	Regarding Claim 20, Roberts discloses The system according to claim 19, 
 	However, Roberts does not explicitly disclose wherein the audio analyzer is further configured compare the audio signals based on a frequency spectrum analysis or volume comparison of the respective audio data captured by the video capture device.
 	Wang teaches wherein the audio analyzer is further configured compare the audio signals based on a frequency spectrum analysis or volume comparison of the respective audio data captured by the video capture device (Col. 14 lines 5-15, a relative value may be determined from frequency values of matching fingerprints from the segment and the indexed media recording. For instance, a frequency value of an anchor point of a pair of spectrogram peaks of the segment is determined and compared to a frequency value of an anchor point of a pair of spectrogram peaks of the media recording. A ratio of these two frequency values can be determined and a histogram can be generated comprising such ratios (e.g. extracted from matching pairs of fingerprints)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify synchronization system as taught in Roberts to analyze audio tracks based on frequency value as taught in Wang to synchronize multiple video recordings and play back the multiple videos simultaneously on a single timeline, to refine the analysis of an event of interest such as in a law enforcement action (Wang, Col. 1, 33-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422